TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00683-CV


                                         S. N. G., Appellant

                                                 v.

               The Texas Department of Family and Protective Services, Appellee



            FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY,
  NO. D-1-FM-12-005318, THE HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING


                                             ORDER


PER CURIAM

               Appellant S. N. G. filed her notice of appeal on October 4, 2013. The appellate

record was complete October 28, 2013, making appellant=s brief due November 18, 2013. To date,

appellant=s brief has not been filed.

               Recent amendments to the rules of judicial administration accelerate the final

disposition of appeals from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a),

available at http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf (providing 180

days for court’s final disposition). The accelerated schedule requires greater compliance with

briefing deadlines. Therefore we order counsel to file appellant=s brief no later than December 10,

2013. If the brief is not filed by that date, counsel may be required to show cause why he should

not be held in contempt of court.

               It is ordered on November 25, 2013.



Before Justices Puryear, Rose and Goodwin